DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Response to Amendment
The amendments filled January 6, 2021 have been entered. Claims 1-12 and 14-20 are currently pending. Claims 1, 19, and 20 have been amended as such the 112(a) rejection is withdrawn.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered. 
Firstly, Applicant argues: “that at col. 13, lines 60-65, Van Gompel states: "it is contemplated that the lateral extensions of the topsheet 153 and/or the backsheet 155 may instead be Z-folded or folded in another suitable manner which allows subsequent 
Secondly, Applicant argues, “that the material of the leg cuff and the material of the leg gather are attached together (as shown in Figs. 1, 2, 3, 4B, 5, and 6 of Schroer), and not "wherein the elastic is joined to the cuff only in a longitudinally central joined area”. This argument is not persuasive. Schroer clearly teaches the leg gathers 108 which are an elastic material and therefore elastic [0039] may be bonded to the leg cuff and the bonding may be continuous or at set points to include the back, front OR middle ([0041] lines 11-13). Therefore the elastic (i.e. the elastic material of the leg gathers) may be bonded at a middle (or central) location to the cuff and thereby exhibit the same functionality. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and in further view of Ashton  et al. US 9700465 (hereafter referred to as Ashton).
Regarding claim 1, 19, and 20 Van Gompel discloses an absorbent pad (20) comprising: 
-a central longitudinal axis and a central lateral axis (Col. 2, line 17, Col. 5, lines 15-35, and figure 1);
- a first end edge on a first side of the central lateral axis and a second end edge on a second side of the central lateral axis (Col. 5, lines 15-35 and Figure 1- element 34 generally point to a first and second end edge); 
a first side edge on a first side of the central longitudinal axis; a second side edge on a second side of the central longitudinal axis (Col. 5, lines 15-35; Figure 1- element 36 generally point to a first and second side edge);
- a liquid permeable topsheet (153, Col. 11, lines 1-9); 
-a liquid impermeable backsheet (Col. 11 lines 32-33); 
-an absorbent core (155) disposed at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Figure 3, Col. 13 lines 33-35), wherein the absorbent core is rectangular (Col. 5, lines 24 - 27); 
-a single pair of cuffs (68) extending at least partially intermediate the first end edge and the second end edge (Col. 6, line 61 to col. 7, line 5), wherein the cuffs comprise elastic (80) (Col. 9 lines 36-55 for the elastic placement); 
-a first discrete wetness guard (62) positioned on the first side of the central lateral axis and having a portion positioned proximate to the first end edge, wherein the first wetness guard is positioned over at least a first portion of the topsheet and crosses the central longitudinal axis (figure 1), wherein the first wetness guard comprises a first nonwoven material and a first liquid impermeable film (Col. 8, lines 9 -17), and wherein the first wetness guard forms a first portion of a wearer-facing surface of the absorbent pad (figure 1).
Claim 19 further requires the wetness guard has a first portion positioned proximate to the first end edge and a second portion positioned between the first end 
Claim 20 further requires a second, discrete wetness guard (64) positioned on the second side of the central longitudinal axis and having a portion positioned proximate to the second end edge, wherein the second wetness guard is positioned over at least a second portion of the topsheet and crosses the central longitudinal axis (figure 1).
With regards to the rectangular shape of the absorbent core Van Gompel discloses the diaper overall maybe rectangular (Col. 5. Lines 24-27) and the absorbent core/ assembly 60 while it may be narrowed at the central region it may also be it may also extent longitudinally and laterally to the side edges of the diaper there by being rectangular in shape (Col. 10 lines 44-54).
Regarding claims 1, 19, and 20 Van Gompel fails to disclose the cuffs comprise three longitudinally extending fold lines and portions of the elastics outside of the longitudinally central joined areas are free from attachment to the cuffs per claims 1, 19, and 20. Additionally, Van Gompel fails to disclose the length of the attachment area is between 0.5 and 5 inches per claim 19.
Van Gompel however, discloses that the elastic member(s) may extend along a lesser extent of the length of the side panel (68) as set forth in Col. 9, lines 52 - 53. 
Schroer teaches an absorbent article thereby being in the same field of endeavor as Van Gompel.  Schroer teaches the leg gathers 108 which are an elastic material [0039] may be bonded to the leg cuff and the bonding may be continuous or at set points to include the back, front OR middle ([0041] lines 11-13). Schroer teaches the bonding area span 1 to 3 inches which for falls within the claimed range ([0041] lines 17-19). Therefore the elastic (i.e. the elastic material of the leg gathers) maybe bonded at a middle (or central) location to the cuff. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the elastics of Van Gompel with the specific placement as taught by Schroer because such a placement reduces the amount of material while still maintaining enhanced leakage protection as taught by Schroer in [0041].
Van Gompel and Schroer fail to teach a cuff with three folds.
Ashton teaches a diaper thereby being in the same field of endeavor as Van Gompel and Schroer. Ashton shows a leg barrier with three fold (see annotated figure below) for improved leak prevention (Col 9 lines 47-63).

    PNG
    media_image1.png
    395
    688
    media_image1.png
    Greyscale

Figure 1: shows three folds
It would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified the device of Van Gompel and Schroer to have a side/ leg cuff with multiple folds in order to provide improved leak protection as taught by Ashton. 
Regarding claim 2, Van Gompel discloses a second, discrete wetness guard (64) positioned on the second side of the central longitudinal axis and having a portion positioned proximate to the second end edge, wherein the second wetness guard is positioned over at least a second portion of the topsheet and crosses the central longitudinal axis (figure 1), wherein the second wetness guard comprises a second nonwoven material and a second liquid impermeable film (Col. 8, lines 9-17), and wherein the second wetness guard forms a second portion of the wearer-facing surface (figure 1).

claims 3 and 4, Van Gompel discloses the first wetness guard has a first length in a direction parallel with the central longitudinal axis, wherein the second wetness guard has a second length in the direction parallel with the central longitudinal axis, and wherein the first length is different per claim 3 or substantially the same per claim 4 than the second length (Figure 1 see different lengths of element 62 and 64 and Col. 7, lines 6-19 which allow for any shape and therefore any length based on the diaper dimensions).

Regarding claim 6, Van Gompel discloses a first portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the first end edge of the absorbent pad, wherein a second portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the first side edge, and wherein a third portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the second side edge of the absorbent pad (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs and Col 5 line 53- Col 6 line 23 which discloses a first, second and third attachment to the topsheet thereby forming a “pocket”).

Regarding claim 7, Van Gompel discloses the first wetness guard has a first end positioned proximate to the first end edge of the absorbent pad, wherein the first wetness guard has a second end positioned intermediate the first end edge of the absorbent pad and the central lateral axis, and wherein the second end of the first wetness guard has at 

Regarding claim 8, Van Gompel discloses the second wetness guard has a first end positioned proximate to the first end edge of the absorbent pad, wherein the second wetness guard has a second end positioned intermediate the second end edge of the absorbent pad and the central lateral axis, and wherein the second end of the second wetness guard has at least a portion that is free of attachment with the topsheet (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs and Col 5 line 53- Col 6 line 23 which discloses a first, second and third attachment to the topsheet thereby forming a “pocket” and having a free edge proximate to the absorbent core).
	
Regarding claim 9, Van Gompel discloses the first wetness guard has a first width in a direction parallel to the central lateral axis, wherein the absorbent pad has a second width in the direction parallel to the central lateral axis, and wherein the first width is the same as or less than the second width (see figure 1, absorbent core 155 is less than the width of the first wetness guard 62).

claim 10, Van Gompel discloses an acquisition material (160; Col. 13, lines 21 - 32); positioned intermediate the absorbent core and top sheet (figure 3) and that topsheet is apertured and hydrophobic (col. 11, lines 9-14).

Regarding claim 11, Van Gompel discloses the first wetness guard is a discrete element that is joined to the cuffs and/or the topsheet (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs).

Regarding claim 14, Van Gompel fails to disclose the longitudinally central joined areas are between 0.25 and 10 inches.
Schroer teaches an absorbent article having an elastic member joined to a longitudinally central area wherein the length of the attachment area varies and/or the attachment area may comprise only one point in or near the middle of the crotch ([0041]). Schroer teaches the bonding area span 1 to 3 inches which for falls within the claimed range ([0041] lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the elastics of Van Gompel with the specific placement as taught by Schroer because such a placement reduces the amount of material while still maintaining enhanced leakage protection as taught by Schroer in [0041].

claim 15, Van Gompel discloses the cuffs each comprise a free end and a terminal end, and wherein the terminal ends are positioned adjacent to or form a portion of the first side edge or the second side edge (Col. 6 lines 24-60).

Regarding claim 16, Van Gompel discloses the first wetness guard overlaps a first portion of the absorbent core, and wherein the second wetness guard overlaps a second, different portion of the absorbent core (see figure 1, absorbent core 155 is overlapped at different portions by the  first and second wetness guard 62 and 64) .

Regarding claim 18, Van Gompel fails to disclose the pads are not folded in the package.
It would have been obvious to one or ordinary skill in the art before the effective filling date to have packed the absorbent article in any manner that allows the auricle to shipped in the most compact manner or to be stored in a space saving manner while preserving the integrity of the product by not creating a crease that would be difficult to remove when used.

Regarding claim 17, Van Gompel fails to disclose a total length of the absorbent pad, in a direction parallel with the central longitudinal axis, is less than 300 mm, and wherein a total width of the absorbent pad, in a direction parallel with the central lateral axis, is less than 130 mm.

It would have been obvious to one of ordinary skill in the art at the time of invention to have adapted the size of the article of the aperture to accommodate the user’s size. The article size would be a result effective variable(s) that would depend on the user, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and Ashton et al. US 9700465 (hereafter referred to as Ashton), as applied to claim 1 above, and in further view of Zink, II et al. US 2016/0175166A1 (hereafter referred to as Zink).	
Regarding claim 5, Van Gompel and Schroer/Ashton fail to disclose a first graphic viewable from the garment-facing surface and on the first side of the central lateral axis; and a second graphic viewable from the garment-facing surface and on the 
Zink also teaches an absorbent article thereby being in the same flied of endeavor as Van Gompel. Zink teaches an absorbent article that have a first and second graphic that are a mirror image to each other (Figure 2B and [0076]). Additionally, the mirror image of the graphic would provide no distinction from the front or back and therefore indicate reversibility.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have printed a graphic on the absorbent article of Van Gompel and Schroer/Ashton in a similar pattern as taught by Zink in order to allow for the article to be more aesthetically pleasing. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and Ashton et al. US 9700465 (hereafter referred to as Ashton), as applied to claim 1 above, in further view of Brownlee US 2010/0241098.
Regarding claim 12, Van Gompel and Schroer/Ashton fail to disclose the pad comprises a specific non-slip portion on the garment-facing surface 
Brownlee teaches an absorbent article that includes a replaceable pad including a releasable adhesive attached to the garment facing surface of the pad in order to attach the pad to another surface ([0040]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                                /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781